Title: From John Quincy Adams to William Cranch, 28 August 1826
From: Adams, John Quincy
To: Cranch, William


				
					My dear Friend and Cousin.
					Quincy 28. August 1826—
				
				The most important facts in the History of my fathers Life will be found in one or another of the enclosed discourses, of which I forward to you those of Mr Knapp and Mr Webster, at your desire, and those of Mr Everett, Mr Cushing and Mr Sprague, for such use as Mr Wirt may be disposed to make of them—There are perhaps in all of them some errors of detail, but none of material importance—I know not that I could add anything, without expatiating into the region of Biography, unsuitable to the occasion—Your Sister and family Relations here are all well—My partner has just arrived here—Ever faithfully yours,
				
					J. Q. Adams.
				
				
			